On July 3, 2007, the defendant was sentenced to a commitment to the Department of Corrections for a term of six (6) years, with one (1) year suspended, for the offense of Theft, a felony. The sentence shall run concurrently with the sentences in cause numbers DC-06-289B and DC-07-100B.
On November 1,2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue in order to complete the matter that is currently pending before the Gallatin County District Court.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued *132until notification from the defendant or his counsel within 60 days of the decision from the Gallatin County District Court.
Done in open Court this 1st day of November, 2007.
DATED this 15th day of November, 2007.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.